ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Umran Hashemi Construction Company            )      ASBCA No. 61095
                                              )
Under Contract No. W91B4M-10-C-4036           )

APPEARANCE FOR THE APPELLANT:                        Mr. Ghufran Hashimi
                                                      Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Douglas A. Reisinger, JA
                                                      Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

      By email dated 16 March 2017, appellant filed a notice of appeal. The appeal was
docketed 17 March 201 7.

        On 13 June 2017, appellant was ordered by the Board to either file a complaint
within 21 days or show cause why the appeal should not be dismissed for failure to
prosecute. The Order was sent to the email address utilized by appellant to file its notice
of appeal. The Board has received no response from appellant. Appellant likewise had
failed to respond to an earlier Board Order, also sent to the same email address.
Accordingly, this appeal is dismissed with prejudice under Board Rule 17.

       Dated: 27 July 2017




                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
 I concur                                         I concur




                                                  DAVID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61095, Appeal ofUmran Hashemi
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2